Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/12/2020 has been entered.

Election
Applicant's election with traverse of Group I, in the reply filed on 1/28/2020 is acknowledged. Claims 15-23 drawn to nonelected invention, thus are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-6, 8-14 and 24-26 are under examination. 
Priority
This application is a 371 of PCT/FI2017/050411 (filed 6/1/2017) which claims foreign application FINLAND 20165466 (filed 6/3/2016).
 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth W. Baio on 2/11/2021.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 15-23 and 26. 

The following is an examiner’s statement of reasons for allowance: The closest prior art Burke (WO2012155238) teaches a method for any enzymatic hydrolysis of wood based material without teaching/suggesting steps of pretreating the wood based material into comprise cellulose based material and separating a liquid fraction from a solid fraction wherein most of the enzymes are attached to the solid fraction and recirculating the solid fraction comprising the enzymes to the wood based feed. It is not obvious to combine all the steps as claimed because the reference uses hemicellulose as starting material and the enzymes is retained in the liquid fraction, thus provide no motivation to combine all the claimed steps with anticipated success for enzymatic hydrolysis of cellulose based wood materials.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-6, 8-14 and 24-25 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/BIN SHEN/Primary Examiner, Art Unit 1653